Case 2:18-cv-00100-JRG-RSP Document 115-1 Filed 08/16/19 Page 1 of 3 PageID #: 1767




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       MARSHALL DIVISION

   ULTRAVISION TECHNOLOGIES, LLC,                  )
                                                   )
                          Plaintiff,               )      Case No. 2:18-cv-00100-JRG-RSP
                                                   )      (LEAD CASE)
                  v.                               )
                                                   )      JURY TRIAL DEMANDED
   GOVISION, LLC,                                  )
                                                   )
                          Defendant.
                                                   )
                                                   )
                                                   )
   ULTRAVISION TECHNOLOGIES, LLC,                  )
                                                   )
                          Plaintiff,               )      Case No. 2:18-cv-00108-JRG-RSP
                                                   )      (CONSOLIDATED CASE)
                  v.                               )
                                                   )      JURY TRIAL DEMANDED
   PRISMAFLEX INTERNATIONAL                        )
   FRANCE, S.A. AND SHENZHEN                       )
   PRISMATRONIC CHINA ELECTRONIC                   )
   TECHNOLOGY LTD. CO.,                            )
                                                   )
                          Defendants.


             DECLARATION OF DANIEL J. SHEA, JR. IN SUPPORT OF
          ULTRAVISION TECHNOLOGIES, LLC’S SUR-REPLY IN FURTHER
          OPPOSITION TO PRISMAFLEX INTERNATIONAL FRANCE S.A.’S
      SECOND RENEWED MOTION TO TRANSFER VENUE AND DISMISS (DKT. 93)

          I, DANIEL J. SHEA, JR., an attorney duly admitted to practice in the Eastern District of

   Texas, hereby declare under penalty of perjury as follows:

          1.      I have personal knowledge of the facts set forth in this Declaration. I am

   competent to testify as to all matters stated, and I am not under any legal disability that would in

   any way preclude me from testifying.

          2.      I am an associate at the law firm of Brown Rudnick LLP, counsel of record for

   Plaintiff Ultravision Technologies, LLC (“Ultravision” or “Plaintiff”) in the above-referenced
Case 2:18-cv-00100-JRG-RSP Document 115-1 Filed 08/16/19 Page 2 of 3 PageID #: 1768




   action. I submit this declaration in support of Ultravision’s Sur-Reply in Further Opposition to

   Prismaflex International France S.A.’s (“PI”) Second Renewed Motion to Transfer and Dismiss

   (Dkt. 93).

          3.        Attached hereto as Exhibit 7 is a true and correct copy of a Prismaflex

   International May, 2018 catalog. Relevant information has been highlighted with a yellow box

   for the Court.

          4.        Attached hereto as Exhibit 8 is a true and correct copy of Appendix 2 of

   Ultravision’s disclosure of asserted claims and infringement contentions. Relevant information

   has been highlighted with yellow boxes for the Court.

          5.        Attached hereto as Exhibit 9 is a true and correct copy of the Anthem Displays

   homepage found at http://www.anthemdisplays.com/, and last accessed August 13, 2019.

          6.        Attached hereto as Exhibit 10 is a true and correct copy of the LinkedIn page for

   Group Sales Director of Prismaflex International and Anthem Displays Partner, Nico Marais.

   The profile can be found at https://www.linkedin.com/in/nico-marais-42016212/, and was last

   accessed August 13, 2019. Relevant information has been highlighted for the Court.

          7.        Attached hereto as Exhibit 11 is a true and correct copy of the Anthem Displays

   webpage for “Our Work” found at http://www.anthemdisplays.com/our-work.html, and last

   accessed August 13, 2019. Relevant information has been highlighted for the Court.

          8.        Attached hereto as Exhibit 12 is a true and correct copy of the Lamar Advertising

   Company website showing Lamar’s digital billboard inventory found at

   http://www.lamar.com/InventoryBrowser, and last accessed August 16, 2019.




                                                     2
Case 2:18-cv-00100-JRG-RSP Document 115-1 Filed 08/16/19 Page 3 of 3 PageID #: 1769




         I declare under penalty of perjury that the foregoing is true and correct. Executed on

   August 16, 2019 in New York, New York.

                                                      /s/ Daniel J. Shea, Jr.
                                                          Daniel J. Shea, Jr.




                                                  3
